Citation Nr: 1809835	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-12 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for degenerative arthritis of the thoracolumbar spine, following surgery consisting of a T11 through L4 fusion with laminectomy and rod placement. 

2. Entitlement to an initial rating greater than 20 percent for femoral nerve impairment of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her father



ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1995 and from March 1997 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned in March 2016.  A transcript is of record.  Thereafter, in June 2016, the Board remanded this appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, further development of these claims is essential to their fair disposition.



As mentioned above, the Board previously remanded this appeal to obtain VA and private medical treatments records as well as provide the Veteran with a new VA examination.  The record shows that, in July 2016, the AOJ did send the Veteran the required documents to authorize the release of her private medical treatment records and also scheduled a new VA examination.  However, the record also reflects that on several occasions, mail was returned as undeliverable so there is indication that the AOJ might not have the Veteran's most current address on file.  In addition, the AOJ contacted the Veteran in regards to another pending claim not currently before the Board and the Veteran indicated that she had not received any notification of a VA examination.  See August 2017 Report of Contact.  Further, the Veteran's representative has requested that the claims be remanded so as to afford the Veteran another VA examination.  See February 2018 Appellant Brief.  In light of these facts, the Board believes that the claims should be remanded to complete the additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake efforts to verify the Veteran's current mailing address.

2. Request the Veteran to authorize the release of any private treatment records pertaining to her back disability since August 2010, including from Silverdale Family Medicine/Urgent Care and Poulsbo Family Medicine through Group Health Cooperative.  Appropriate efforts must then be made to obtain these records, provided she has authorized their release.  She should also be invited to submit any such records in her possession.



3. Make arrangements to update the Veteran's VA medical treatment records from October 2017.

4. Then, arrange for VA medical examination(s) to determine the severity of the Veteran's thoracolumbar spine disability and femoral nerve impairment.  The claims file must be made available to the examiner for review. 

The examiner must address whether the Veteran has associated bowel impairment, as found in the June 2011 VA examination report.  If the examiner finds in the negative, a complete explanation must be provided in light of the findings by the June 2011 examiner.  If the Veteran does have associated bowel impairment, the examiner must describe the nature and severity of such impairment, using the appropriate Disability Benefits Questionnaire (DBQ), if warranted.

With respect to the thoracolumbar spine, consistent with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Functional loss during flare-ups and on repeated use: Consistent with the Court's holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner should elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner should also ask the Veteran, and document for the report, the impact of flare-ups on her functioning.  Then, the examiner should provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records. 

If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner should specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report(s).

5. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal, including the issue of whether a separate rating is warranted for associated bowel impairment.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




